August 8, 2017




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                    ANTHONY SHAWN MATSON, Appellant

NO. 14-17-00269-CV                           V.

 CYNTHIA MATTHEWS, SILVER EAGLE TOWING D/B/A SILVER EAGLE
       TOWLING AND HOUSTON AUTO STORAGE, Appellees
              ________________________________

            Today the Court heard appellant’s motion to dismiss the appeal from
the judgment signed by the court below on January 10, 2017. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

             We further order that all costs incurred by reason of this appeal be paid
by appellant, Anthony Shawn Matson.

             We further order that mandate be issued immediately.

             We further order this decision certified below for observance.